USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1660         INSTITUTO DE EDUCACION UNIVERSAL CORP., ET AL.,                      Plaintiffs, Appellees,                                v.                 U.S. DEPT. OF EDUCATION, ET AL.,                      Defendants, Appellees,                       ____________________                        ANGEL RUIZ RIVERA,                      Plaintiff, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO          [Hon. Jose Antonio Fuste, U.S. District Judge]                              Before                     Boudin, Circuit Judge,                Campbell, Senior Circuit Judge,                   and Stahl, Circuit Judge.                                                                                                     Angel Ruiz Rivera on brief pro se.     Frank W. Hunger, Assistant Attorney General, Guillermo Gil,United States Attorney, and Barbara C. Biddle, Attorney, AppellateStaff, on brief for appellees.APRIL 21, 1999            Per Curiam.    Upon careful review of the record and  the briefs, it clearly appears that this appeal presents no  substantial issue.  Given that the district court fees already  had been paid and that appellant's motion for in forma pauperis  status did not refer to any appeal, nor was there any  appealable order at that time, the motion was frivolous.  This  appeal is likewise frivolous.              The order is affirmed, and the appeal is dismissed.   See 1st Cir. Loc. R. 27.1.                                                             -2-